Case 1:19-cv-06264-LGS Document 55 Filed 04/17/20 Page 1of1

STUART H. FINKELSTEIN, ESQ.

FINKELSTEIN LAW GROUP, PLLC
338 Jericho Tumpike
Syosset, New York 11791
(718) 261-4900

April 17% 2020

The Honorable Lorna G. Schofield

Thurgood Marshall United States Courthouse
Southern District of New York

AO Foley Square, Courtroom 1106

New York. New York 10007

Re: Antolini v. Rosenblum, et al
Case No.: 19-CV-6264

Dear Judge Schofield,

| represent Plaintiff Dino Antolini in this matter and further to your Order today’s date | am
requesting an extension of time to refile Plaintiff's opposition papers. My mother-in-law
passed away a day ago (corona19) and there are family health issues as well. We have a
lot to deal with.

| spoke with Mr. Gonzalez at approximately 5:30 this afternoon and he said he will not
agree to it. He states that | was already granted an extension and when | advised | never
asked for it, he simply said “just tell the judge | don’t consent.”

Respectfully,

 

To all counsel of record via Pacer
